Citation Nr: 0603866	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, meniscectomy and anterior cruciate ligament 
reconstruction, right knee, postoperative, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1999.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

In October 2003, the Board remanded the claim for further 
evidentiary development.  The case is once more before the 
Board for appellate consideration.  


FINDING OF FACT

The veteran's service-connected postoperative residuals, 
meniscectomy and anterior cruciate ligament reconstruction, 
right knee, are manifested by findings of slight ACL 
instability in 2002 or episodes of pain in the medial area 
and proximal tibial area, medially, and flareups when 
running, walking up stairs, kneeling, squatting and walking 
approximately a one half mile.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected residuals, meniscectomy and 
anterior cruciate ligament reconstruction, right knee, 
postoperative, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

The veteran's service medical records indicate that he was 
diagnosed with patellofemoral arthralgia in March 1991 after 
injuring his knee.  See March 1991 health record.  He 
underwent surgery in 1995 and again in 1997 to repair a torn 
medial meniscus and anterior cruciate ligament (ACL).  See 
December 1995 surgical record; November 1997 medical record 
report.  Post-service evidence reveals that he underwent 
additional surgical procedures in 2001 and 2002.  See 
February 2001 VA record (right knee arthroscopy; partial 
medial meniscectomy); February 2002 report from Dr. 
Mikolajczak (medial meniscus repair).  

The March 2000 rating decision appealed by the veteran 
granted service connection for postoperative residuals, 
meniscectomy and anterior cruciate ligament reconstruction, 
right knee, and assigned a 10 percent rating using Diagnostic 
Code 5010-5257.  The most recent rating decision, in 
September 2005, now rates this disability using Diagnostic 
Code 5299-5060.  See 38 C.F.R. § 4.27.  The RO also assigned 
a temporary 100 percent rating, under 38 C.F.R. § 4.30 from 
February 6, 2001 - the date of the veteran's right knee 
arthroscopy with partial medical meniscectomy -- and 
continued the current 10 percent rating from April 1, 2001. 
The September 2005 supplemental statement of the case (SSOC) 
indicates that the current 10 percent rating is assigned on 
the basis of pain on motion of a major joint.  Previously, 
the 10 percent rating under Diagnostic Code 5257 had been 
based on slight instability.

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  As this appeal arises from the initial 
disability evaluation assigned for this service-connected 
disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Under Hicks v. Brown, 8 Vet. App. 
417 (1995), the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful a motion of a major joint or 
group of minor joints caused by degenerative arthritis that 
is established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  The September 2005 SSOC indicates that this is the 
basis for the current 10 percent rating.  A recent x-ray of 
the right knee identified moderate degenerative and 
postoperative changes.  See August 2005 VA C&P exam report.


Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2005).  The veteran's range of motion has 
consistently been normal.  See August 1999 VA examination 
report (full range of motion); January 2002 orthopedic 
consult note (range of motion from 0-140 degrees); August 
2005 VA examination report (full extension at 0 degrees and 
flexion at 140 degrees).  The criteria for a separate, 
compensable rating in excess of 10 percent under Diagnostic 
Codes 5260 or 5261 have not been met in the absence of 
evidence that right leg flexion is limited to 30 degrees or 
less, or that right leg extension is limited to 15 degrees or 
more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2005).  In fact, as noted above, the medical examinations 
demonstrate full range of motion of the right knee.  See 
38 C.F.R. § 4.71, Plate II (2005).  Thus, neither a separate, 
compensable rating nor a rating higher than 10 percent is 
warranted under either Diagnostic Code 5260 or 5261.

The current 10 percent rating for painful motion takes into 
account the additional disability due to pain.  The Board 
will also consider whether this case presents other evidence 
that would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The most recent (August 2005) VA examination found no 
fatigability or decreased range of motion, and a full range 
of motion was noted on repetitive extension and flexion 
attempts.  The Board acknowledges the veteran's complaint 
that his right knee condition causes him sharp pain and 
flareups; the effects of pain have been taken into 
consideration in rating the disability.  The Schedule, 
however, does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, 
the Board places the greatest probative weight on the 
clinical findings reported by medical examiners trained to 
evaluate the nature and severity of his disability.

The Board will also consider whether higher, or separate 
compensable ratings, may be assigned under other diagnostic 
codes for disability of the knee and leg.  Diagnostic Code 
5257 - which was formerly used to rate the veteran's knee 
disability -- evaluates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  The objective medical evidence of record, which 
consists of both VA and private medical records, indicates 
that no subluxation or more than slight instability was noted 
by either VA examiners or private physicians.  See, e.g., 
August 1999 VA general medical examination report (although 
the veteran reported the right knee has buckled once while 
walking, the examination did not reveal subluxation or 
instability); January 2002 orthopedic consult note (denies 
instability; no varus or valgus instability); August 2005 VA 
C&P examination report (stability is good; no subluxation 
noted).  On initial evaluation in February 2002, Dr. 
Mikolajczak noted a Lachman test positive for anterior 
cruciate ligament (ACL) laxity, but with no other ligamentous 
instability noted.  After the veteran's surgery in March 
2002, Dr. Mikolajczak described only slight ACL laxity, but 
with positive end point, when the veteran was released for 
full work duty in early June 2002.  Thus, Dr. Mikolajczak's 
findings would support no more than a 10 percent rating under 
Diagnostic Code 5257 in 2002, but the lack of findings of 
instability before or since would preclude the assignment of 
separate, compensable ratings for both instability and for 
the current painful motion.

The Board finds that a rating higher than the 10 percent 
currently assigned, including assignment of a separate, 
compensable rating, is not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation).  The objective medical evidence lacks 
current medical evidence showing any subluxation or any more 
than slight lateral instability of the veteran's right knee 
during a distinct period.  Moreover, the Board cannot 
conclude that the severity of the veteran's right knee 
impairment is more than slight.  The objective medical 
evidence has intermittently shown mild symptoms such as mild 
crepitation and tenderness upon palpation along the medial 
joint line and patellar tendon.  See, e.g., August 1999 and 
August 2005 VA examination reports; August 2000 medical 
record from Dr. Qian; February 2002 examination report from 
Dr. Mikolajczak.  Essentially, there are no abnormal findings 
that would support a conclusion that he has moderate knee 
impairment, as is needed for assignment of a higher rating 
under Diagnostic Code 5257.  


The Board has also considered whether the veteran's service-
connected residuals, meniscectomy and anterior cruciate 
ligament reconstruction, right knee, postoperative, may be 
rated under any other diagnostic codes related to the knee 
and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Several of these diagnostic codes are simply not applicable 
to the veteran's service-connected disability.  It is neither 
contended nor shown that the veteran's service-connected 
disability involves ankylosis of the knee (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  

The Board has also considered whether separate, compensable 
ratings under Diagnostic Codes 5003 (degenerative arthritis) 
or 5010 (traumatic arthritis, rated under 5003 criteria) and 
Diagnostic Code 5257 could be assigned, rather than serial 
ratings under Diagnostic Code 5257 and 5260, for slight 
instability and for painful motion.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 (When a claimant has a disability rating 
under Diagnostic Code 5257 and there is  x-ray evidence of 
arthritis, but a compensable rating for limitation of motion 
is not assigned under either Diagnostic Code 5260 or 5261, a 
separate rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 or 5010 could be assigned).  The Board notes that the RO 
considered Diagnostic Code 5010 when granting a 10 percent 
disability evaluation for residuals, meniscectomy and 
anterior cruciate ligament reconstruction, right knee, 
postoperative.  See March 2000 rating decision.  Moderate 
degenerative changes were noted on x-rays taken during the 
August 2005 VA C&P examination.  These findings, apparently, 
became the basis for the change in diagnostic code number in 
September 2005, as the August 2005 VA C&P examination did not 
reveal any positive findings of instability on various 
testing.  In the absence of overlapping findings of both 
instability and x-ray findings of degenerative changes  
simultaneously, the Board concludes that a separate 
compensable rating under Diagnostic Code 5003 - for x-ray 
findings plus painful motion -- is not warranted.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Accordingly, the Board is of 
the opinion that extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321 (2005).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a March 2000 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran after the RO's decision that 
is the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed - by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  

A letter in February 2004 informed the veteran what was 
necessary to substantiate his claim, and of the 
responsibilities of both the claimant and VA.  Moreover, a 
Supplemental Statement of the Case (SSOC) issued by the RO in 
September 2005 contained the full citation of the amended 
version of 38 C.F.R. § 3.159, from which the fourth 
notification element was drawn by the Court.  The SSOC also 
specifically informed the veteran of all four section 5103(a) 
notice elements.
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained the veteran's service medical records as well as VA 
and private medical records.  The veteran has not authorized 
VA to obtain any further evidence or information on his 
behalf, although VA did request such authorization.  The RO 
also afforded the veteran a VA examination regarding his 
claim for an increased rating.  In its totality, the lay and 
medical evidence of record provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

A disability evaluation greater than 10 percent for service-
connected residuals, meniscectomy and anterior cruciate 
ligament reconstruction, right knee, postoperative, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


